     Case 2:20-cv-01186-KJM-AC Document 19 Filed 01/12/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Megan Lacasse, individually, and on behalf of          No. 2:20-cv-01186-KJM-AC
     other members of the general public similarly
12   situated,                                              ORDER
13
                               Plaintiffs,
14
             v.
15
     USANA Health Sciences, Inc., et al.
16
                               Defendants.
17

18

19          Plaintiff Megan Lacasse moves to remand this case to the Sacramento County Superior
20   Court. She argues the defendant, USANA Health Services, Inc., has not shown that more than

21   $5 million is in controversy, so this court lacks jurisdiction over the case under the Class Action

22   Fairness Act. USANA has moved to dismiss. Both motions were submitted without a hearing.

23   Because USANA has not carried its burden to establish this court’s jurisdiction, the motion to

24   remand is granted, and the motion to dismiss is denied as moot.

25   I.     BACKGROUND

26          Lacasse alleges USANA hired her as an “Associate” about five years ago. See Compl.

27   ¶¶ 12–13, 18, ECF No. 1-2. She stopped working for USANA about two years later.

28   See id. ¶ 18. According to her complaint, USANA classified Lacasse as an independent

                                                      1
     Case 2:20-cv-01186-KJM-AC Document 19 Filed 01/12/21 Page 2 of 6


 1   contractor when it should have treated her as its employee. As a result, she claims, she was

 2   deprived of minimum wages, overtime pay, reimbursements for business expenses, and meal and

 3   rest breaks. See id. ¶¶ 28–39, 48–55. The complaint does not say how often Lacasse (or any

 4   other associates) worked overtime, how much less than the minimum wage she earned, how often

 5   USANA deprived her of rest or meal breaks, or the amount of her unreimbursed businesses

 6   expenses, but she alleges her individual claims are less than $75,000. See id. ¶ 1. She asserts a

 7   single claim under California’s Unfair Competition Law and seeks to represent a class of “[a]ll

 8   current and former California-based . . . independent contractors” with the same job title who

 9   worked for USANA within the last four years. See id. ¶¶ 13, 41–44.
10          Lacasse filed her complaint in Sacramento County Superior Court. USANA removed the

11   case to this court under the Class Action Fairness Act. See Not. Removal, ECF No. 1. That act

12   gives U.S. District Courts original jurisdiction over class actions if (1) the proposed class has at

13   least 100 members, (2) the amount in controversy is at least $5 million, and (3) the parties are

14   minimally diverse. See 28 U.S.C. § 1332(d). USANA submitted a declaration by Dan Whitney

15   with its notice of removal. See Not. Removal Ex. D, ECF No. 1-4. Whitney is USANA’s Vice

16   President of Ethics and Market Expansion. Id. ¶ 1. He says USANA had about 4,400 associates

17   in California in March 2020 and is a Utah Corporation. Id. ¶¶ 2, 4. The amount-in-controversy

18   requirement is therefore the only contested condition of this court’s jurisdiction under the Class

19   Action Fairness Act.
20          USANA made the following assumptions in reaching its conclusion that more than

21   $5 million is in controversy:

22                 It had 4,400 associates in California for the whole four-year class period.

23                 All of its California associates worked at least eight hours per day and forty hours

24                  per week every week. (The complaint alleges Lacasse and other proposed class

25                  members were required to work more than eight hours per day or more than forty

26                  hours per week or both, but it does not say how often. See Compl. ¶ 36.)

27                 All of its California associates worked at least two hours of unpaid overtime per

28                  week every week.

                                                       2
     Case 2:20-cv-01186-KJM-AC Document 19 Filed 01/12/21 Page 3 of 6


 1                  All of its California associates earned the minimum California wage, $10 per hour.

2                   Each of its California associates was deprived of at least one meal break and one

3                    rest break per week every week over the four-year period.

 4                  Associates worked fifty weeks per year for each of the four years.

 5   See Not. Removal at 6–10 & nn.3–4. USANA argued in the alternative that more than $5 million

 6   would be in controversy if it assumed it had paid 4,400 associates $1 less than the minimum wage

 7   and they all worked forty hours per week, fifty weeks per year, in each of the previous four years.

 8   See id. at 10 n.5. USANA also proposes many alternative assumptions, all of which, it contends,

 9   would lead to the same result. See Opp’n Remand at 11–14, ECF No. 9.
10           Lacasse moves to remand the case to state court. ECF No. 7. She argues USANA’s

11   assumptions are unreasonable and baseless. USANA also moved to dismiss for improper venue

12   or to transfer this case to the District of Utah. See Mot. Dismiss, ECF No. 5. Both motions are

13   fully briefed and the court submitted them without oral argument. See Opp’n Remand, ECF

14   No. 9; Reply Remand, ECF No. 13; Opp’n Dismiss, ECF No. 10; Reply Dismiss, ECF No. 14;

15   Minute Order, ECF No. 12.

16   II.     DISCUSSION

17           When a complaint does not allege an amount in damages, a defendant who removes the

18   complaint to federal court under the Class Action Fairness Act “need only allege in its notice of

19   removal” that more than $5 million is in controversy. Harris v. KM Indus., Inc., 980 F.3d 694,

20   699 (9th Cir. 2020). The plaintiff may then contest the removal in either a facial or factual attack.

21   Salter v. Quality Carriers, 974 F.3d 959, 964 (9th Cir. 2020). “A ‘facial’ attack accepts the truth

22   of the [jurisdictional] allegations but asserts that they ‘are insufficient on their face to invoke

23   federal jurisdiction.’” Id. (quoting Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014)). “A

24   factual attack, by contrast, ‘contests the truth of the [jurisdictional] allegations, usually by

25   introducing evidence outside the pleadings.’” Id. (quoting Leite, 749 F.3d at 1121). But outside

26   evidence is not necessary; a factual attack can also rest on a plaintiff’s “reasoned argument”

27   challenging “the truth of the defendant’s jurisdictional allegations” and explaining why those

28   assumptions are “not supported by evidence.” Harris, 980 F.3d at 700.

                                                        3
      Case 2:20-cv-01186-KJM-AC Document 19 Filed 01/12/21 Page 4 of 6


 1           The Ninth Circuit’s recent decision in Harris v. KM Industrial is controlling and shows

 2   why Lacasse’s motion must be granted. In Harris, the plaintiff asserted similar wage and hour

 3   claims, including failures to provide rest and meal breaks and to pay overtime wages. Id. at 696–

 4   97. She sought to represent a class of former employees, including one subclass that had not

 5   received the required meal breaks and another that had not received the required rest breaks.

 6   See id. at 697. The employer removed the case from state court. Its notice of removal cited the

 7   declaration of a human resources executive, who said the employer had employed 442 members

 8   of the proposed class who had together worked about 40,000 workweeks. Id. at 698. The

 9   employer then calculated the amount in controversy by assuming among other things that all
10   members of the meal break subclass were members of the rest break subclass and had all missed

11   one meal break and two rest breaks in each week they worked. See id.

12           The plaintiff moved to remand, arguing the employer’s assumptions were unreasonable.

13   The defendant opposed that motion and offered some additional evidence to support some, but

14   not all, of its assumptions. The district court granted the motion to remand. See Harris v. KM

15   Indus., Inc., No. 19-7801, 2020 WL 1970704, at *3 (N.D. Cal. Apr. 24, 2020). The district court

16   held the employer was required to respond with evidence supporting its assumptions. See id. The

17   Ninth Circuit affirmed on essentially the same basis. See, e.g., 980 F.3d at 702 (“We . . . agree

18   with the district court that relying on the factually unsupported and unreasonable assumption that

19   the 442 Hourly Employee Class members worked shifts long enough to entitle them to meal and
20   rest periods would exaggerate the amount in controversy.”).

21           Like the plaintiff in Harris, Lacasse here makes a factual attack by contesting the

22   reasonableness of the assumptions underlying USANA’s conclusion that more than $5 million is

23   in controversy. Like the defendant in Harris, USANA has not cited evidence to support its

24   assumptions. And as in Harris, its assumptions are unreasonable without that evidence. USANA

25   does not explain why it is reasonable to assume that it had the same number of associates for all

26   of the last four years; that every associate regularly worked one or two or any number of hours of

27   /////

28   /////

                                                      4
      Case 2:20-cv-01186-KJM-AC Document 19 Filed 01/12/21 Page 5 of 6


 1   overtime per week; that every associate qualified for and was consistently deprived of meal and

 2   rest breaks every week, fifty weeks per year for four years; and that associates were consistently

 3   paid a specific amount less than the minimum wage. These assumptions, in defense against a

 4   factual attack, do not establish this court’s jurisdiction.

 5           The many alternative calculations USANA proposes in its opposition do not take the place

 6   of evidence. They are also only allegations. See Opp’n at 11–14. These alternative calculations

 7   also demonstrate how arbitrary USANA’s assumptions are: they show how simple it is to

 8   manipulate the assumptions to produce totals larger or smaller than the $5 million threshold.

 9   See id. at 11–13 & n.6 (showing amount in controversy would fall below $5 million if fewer
10   associates worked fewer hours or made closer to the minimum wage).

11           Nor can USANA succeed by arguing Lacasse is in a better position to collect and produce

12   evidence. See id. at 6–7. This court is bound by the Ninth Circuit’s decisions, including Harris,

13   and cannot relieve USANA of its evidentiary burden. Even if it could, the unfairness USANA

14   protests is illusory. If a defendant suspects but does not know that more than $5 million is in

15   controversy, then it may investigate its own records, conduct discovery, and obtain the evidence it

16   needs to assure itself and prove that a federal district court would have jurisdiction over its

17   claims. See, e.g., 28 U.S.C. § 1446(b)(3) (permitting removal “within 30 days after receipt by the

18   defendant . . . of a copy of an . . . order or other paper from which it may first be ascertained that

19   the case is one which is or has become removable”); Roth v. CHA Hollywood Med. Ctr., L.P.,
20   720 F.3d 1121, 1125 (9th Cir. 2013) (permitting defendant to remove action under Class Action

21   Fairness Act “outside the two thirty-day periods on the basis of its own information, provided that

22   it has not run afoul of either of the thirty-day deadlines”).

23   III.    CONCLUSION

24           Like the defendant in Harris, USANA had every opportunity to offer evidence in response

25   to Lacasse’s objections. See 980 F.3d at 702. It did not. The motion to remand is thus granted,

26   and the motion to dismiss is denied as moot. The parties’ recent joint request to reschedule the

27   /////

28   /////

                                                        5
    Case 2:20-cv-01186-KJM-AC Document 19 Filed 01/12/21 Page 6 of 6


1   status conference is also denied as moot. This order resolves ECF Nos. 5, 7, and 18. This action

2   is remanded to the Sacramento County Superior Court.

3          IT IS SO ORDERED.

4   DATED: January 11, 2021.




                                                   6
